                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

JASON KINNICK                     )
                                  )
                      Plaintiff   )       CASE NO. 1:19-cv-2563- TAB-SEB
                                  )
              vs.                 )
                                  )
MED-1 SOLUTIONS, LLC, an          )
Indiana limited liability company )
                                  )
                      Defendant )

 DEFENDANT’S STATEMENT OF SUPPLEMENTAL AUTHORITY ON PENDING
            CROSS MOTIONS FOR SUMMARY JUDGMENT

   1. Plaintiff Jason Kinnick (“Kinnick”) contends Gadelhak v. AT&T Servs., Inc., 950 F.3d

      458 (7th Cir. 2020) supports a conclusion that he has standing to bring his claims

      under 1692e and attempts to analogize Gadelhak to the present case because he

      brought a 1692c(c) claim. [Doc. 67, pp. 25-26]

   2. However, in Pennell v. Global Trust Management, LLC, 2021 WL 925494 (7th Cir.

      March 11, 2021), the Seventh Circuit rejected plaintiff’s argument that she had

      standing to bring her 1692c(a)(2) and (c) claims under Gadelhak. Id. at *3.

   3. In holding that plaintiff did not have standing, the court first noted, “The plaintiff

      ‘must establish standing at the time suit is filed and cannot manufacture standing

      afterwards.’” Id. at *2 (citation omitted). It then analyzed plaintiff’s complaint and

      concluded she failed to allege she suffered a concrete injury in the complaint. Id.



                                             1
   at *3. Lastly, the court rejected plaintiff’s argument that she suffered an invasion

   of privacy sufficient to rise to a concrete injury under Gadelhak. It reached this

   conclusion because “[plaintiff] did not complain that her injuries included any

   perceived invasion of privacy” in her complaint. Id. Rather, plaintiff only

   complained of stress and confusion in her complaint, which are not concrete

   injuries. Id.

4. Similar to Pennell, Kinnick argues in a summary judgment brief that he has

   standing to bring his FDCPA claims under Gadelhak because MED-1’s dunning

   letter invaded his privacy rights. [Doc. 67, pp. 25-26] However, as in Pennell,

   Kinnick did not allege MED-1’s dunning letter invaded his privacy rights in his

   complaint. [Doc. 1] Thus, under Pennell, dismissing Kinnick’s 1692c(c) and 1692e

   claims for lack of standing is appropriate.

5. Moreover, in Pucillo v. National Credit Systems, Inc., 2021 WL 1061191 at *1 (S.D.

   Ind. March 19, 2021), the court rejected plaintiff’s argument that he had standing

   to bring claims under 1692e and 1692c after he was dunned for a debt subject to a

   discharged bankruptcy.

6. In doing so, it examined plaintiff’s complaint, which alleged defendant’s actions

   “made Plaintiff believe that his exercise of his rights through filing bankruptcy

   may have been futile and that he did not have the right to a fresh start that

   Congress had granted him under the Bankruptcy Code, as well as his rights under



                                         2
     the FDCPA.” Id. at *3. Plaintiff made a similar allegation in his amended complaint

     and submitted an affidavit in support of his motion for summary judgment “to

     support his contention that he was confused, concerned, fearful, alarmed, and

     upset” by defendant’s actions. Id. at *4. Nevertheless, the court rejected plaintiff’s

     argument that he had standing to bring his 1692e and 1692c claims. Id.

  7. Like Pucillo, Kinnick alleged in his complaint that MED-1’s actions “made Plaintiff

     believe that his exercise of his rights through filing bankruptcy may have been

     futile and that he did not have the right to a fresh start that Congress had granted

     him under the Bankruptcy Code, as well as his rights under the FDCPA.” [Doc. 1,

     ¶ 11] Further, Kinnick attempted to distinguish recent Seventh Circuit caselaw in

     part by describing how none of the cases cited MED-1 involved dunning a debtor

     for a debt subject to bankruptcy. [Doc. 67, pp. 24-26] In addition to the arguments

     presented in MED-1’s briefs, Pucillo provides persuasive authority to conclude

     Kinnick has failed to meet his burden of establishing he has standing to bring his

     1692e or c claims. Pucillo, 2021 WL 1061191 at *4.

     For these reasons, and the reasons expressed in previous briefs, MED-1 prays the

Court deny Kinnick’s motion for summary judgment and grant MED-1’s motion for

summary judgment.
         KIGHTLINGER & GRAY, LLP




By
         Jackson L. Schroeder (#35355-49)
         Nicholas W. Levi (#24278-53)
         One Indiana Square, Suite 300
         211 North Pennsylvania Street
         Indianapolis, Indiana 46204
         Telephone: 317-638-4521
         Email: nlevi@k-glaw.com
         jschroeder@k-glaw.com




     4
